ORDER DENYING

This matter is before the Court upon the Petition of William Gallion for an Order directing the Kentucky Bar Association to provide for his examination an unredacted copy of the billing records of Jane Graham previously provided to Petitioner in redacted form.
Having examined the requested document in camera, this Court concludes that nothing within the redacted portions of the document or within the document in its entirety is relevant to the issues raised by Petitioner.
It is therefore ordered that Petitioner’s request for an unredacted copy of the billing records submitted to the Kentucky Bar Association by attorney Jane Graham be, and the same is hereby, DENIED.
All sitting. All concur.
ENTERED: March 20, 2014.
/s/ John D. Minton, Jr. Chief Justice.